DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 Lines 4-5; Claim 12 Lines 4-5: The Examiner recommends amending “the thimble being rotatable about the sleeve as an axis of rotation” to recite -- the thimble being rotatable about the sleeve about an axis of rotation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parone (US 3,698,090).
Regarding Claim 1, Parone discloses a micro head (referring to the embodiment of Fig. 4, which contains the same elements as the embodiment of Fig. 2, except with the replacement of backlash absorbing member 50, with backlash absorbing member 60 and metallic protective cover 62 and 64; see also Col. 2 Line 64 – Col. 3 Line 8) comprising: 
A spindle (14) having a male screw portion (see Fig. 2). 
A sleeve (26) incorporating the spindle (see Fig. 2, showing the sleeve acting as a housing for the spindle).
A thimble (16) where a part of the sleeve is inserted (see Fig. 2, showing a portion of the sleeve being located within the thimble), the thimble being rotatable about the sleeve as an axis of rotation and partially connected to one end of the spindle (see Fig. 2, showing that the sleeve and the thimble can rotate relative to one another about ax axis extending through the axial center of the spindle, and that the sleeve is connected to the thimble at least partially the backlash absorbing member 50 and the spindle, which is fixed to the thimble).
Wherein, a cylindrical backlash absorbing member (60) is provided, the cylindrical backlash absorbing member being fixed to the sleeve in a state where the spindle is inserted at a position in the sleeve facing the male screw portion of the spindle (see Fig. 4, showing that the backlash absorbing member is fixed to the sleeve through collar 54 and in a state when the spindle is inserted into the sleeve, the inner circumferential surface of the backlash absorbing member faces the teeth of the spindle), the backlash absorbing member being a resinous member (see Col. 4 Lines 1-2, disclosing the cylindrical backlash absorbing member being made of a plastic material; see also Col. 1 Lines 32-35, disclosing compressible materials include nylon, Teflon, and other plastics).
A collar (54) having a role as a shaft shake prevention member (see Fig. 4, showing that the collar is used to compress the backlash absorbing member which adjusts the position of the metallic protective cover which meshes with the spindle to remove any gap between the protective metal cover and the spindle, this would result in radial support of the spindle at least two points, to prevent the spindle from moving radially relative to the normal axis of rotation of the spindle, and accordingly prevents the shaft from “shaking”) is provided in the sleeve and fixed to the sleeve (see Fig. 4, showing that the collar is located in the sleeve and is fixed to the sleeve through a threaded connection).
The collar is in contact with the backlash absorbing member (see Fig. 4).
A metallic protective cover (62 and 64) (see Col. 4 Lines 2-3, disclosing that elements 62 and 64 are metallic) is provided on a periphery of the backlash absorbing member (see Fig. 4, showing the metallic cover is located at the axial periphery of the backlash absorbing member).
The metallic protective cover covers both axial ends of the backlash absorbing member (see Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parone (US 3,698,090) in view of Tachikake et al. (US 5,433,016) and Attarwala et al. (US 6,673,875).
Regarding Claim 3, Parone does not disclose the use of an anaerobic adhesive for fixing the backlash absorbing member to the sleeve in the micro head according to claim 1.
However, Tachikake teaches a similar micro head (see Fig. 13) having a spindle (4), a backlash absorbing member (16, 17, 18) (see also Fig. 13, showing that portions 16 and 18 are threaded together, and accordingly could be used to adjust the contact between elements 16 and the spindle 4 to reduce backlash; see also Col. 5 Lines 37-40 disclosing that the exact same structure in a different embodiment can be used “for adjustment of fitting between the spindle 4 and the female threads 16”, and accordingly the same components in the embodiment of Fig. 13 would function in a similar manner), wherein the backlash absorbing member is fixed to a sleeve (13A) by an adhesive (see Col. 10 Lines 4-10, disclosing that an adhesive such as epoxy or other water-proof adhesives can be used).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using an adhesive for mounting the backlash absorbing member to the sleeve using an adhesive would provide numerous benefits, such as aiding in holding the backlash absorbing member and the left side protective cover portion (52) in place while assembly the rest of the micro head (e.g. attachment of the right side protective cover portion 64 and the collar 54).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with an adhesive for attaching the backlash member and the sleeve to one another as taught in Tachikake, to aid in the assembly of the micro head by allowing for the mounting and positioning of components prior to installation of the collar.
The Combination does not suggest that the adhesive is an anaerobic adhesive. However, Attarwala teaches that anaerobic adhesives have numerous advantages including “long-term stability and the ability to cure at room temperature upon exclusion of oxygen”.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that numerous types of adhesives could be used to couple the backlash absorbing member with the sleeve, and that each adhesive would present its own advantages and disadvantages, and an ordinary practitioner would be capable of selecting an acceptable adhesive for the particular application. Further, it would be appreciated that the anaerobic adhesive would provide long-term stability and allow for curing at lower temperatures, which may be of particular importance depending on the materials used to make the rest of the components of the micro head.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive used in the micro head suggested by the Combination with an anaerobic adhesive as taught in Attarwala to provide an adhesive that can cure at room temperature, and that provides long-term stability.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parone (US 3,698,090) in view of Nakatomi (WO 2011/152109 A1) (“Nakatomi 1”).
Regarding Claims 5-7, Parone does not disclose two or more backlash absorbing elements within the micro head according to claim 1.
However, Nakatomi 1 which is directed to solving the same problem of reducing backlash in screw mechanisms, teaches providing two or more units (see Figs. 4b and 4c) of the backlash absorbing member (16b) with a metallic protective cover (16c) (Claim 5), 
Wherein the two or more units can be continuously disposed along the spindle (see Fig. 4b) (Claim 6) or can be in a spaced apart relationship from each other (see Fig. 4c) (Claim 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with two backlash absorbing members and metallic protective cover as taught in Nakatomi 1 to improve movement of the spindle due to the backlash absorbing member providing a predetermined slipperiness that allows sliding and rolling or twisting without being hindered (see Nakatomi 1 [0033] of the translation) and to more effectively absorb heat generated as the spindle rotates (see Nakatomi 1 [00333] of the translation).

Claim 9 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090).
Regarding Claim 9, Ogawa discloses a stage mechanism (see [0001] of the translation, disclosing a rotating stage mechanism) comprising: 
A micro head (1b, 1c, 3, 5, 6a, 6b) (see Fig. 2).
A fixed stage (1). 
A movable stage (2) provided on the fixed stage (see Fig. 1).
A first connection portion (1a) connecting the sleeve of the micro head and the fixed stage (see Fig. 1).
A second connection portion (see Fig. 2, showing a portion of element 7 for mounting a pair of bearings that surround the end of the spindle 3) connecting the spindle of the micro head and the movable stage (see Fig. 2, showing that the spindle is connected to element 7 through the bearing connection; see also [0021] of the translation disclosing that the spindle is connected to element 7 by the spindle 3 for axial movement; see [0022] of the translation, disclosing that element 8 is attached to a lower surface of the movable stage; see [0024]-[0025] of the translation, disclosing that element 7 is coupled to element 8 by a plurality of rollers 10, and that movement of element 7 causes movement of element 8; accordingly, the second connection portion is considered to connect the spindle to the movable stage).
Ogawa further discloses that the micro head has the spindle (3), sleeve (1b) and thimble (5), but does not disclose a backlash absorbing member. However, Parone, as set forth above, teaches all of the claim limitations of “the micro head according to claim 1”.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the stage mechanism with a micro head having a backlash absorbing member would provide numerous benefits. For example, reduction of “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs over other backlash absorbing member (see Parone Col. 1 Lines 46-47), and smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stage mechanism disclosed in Ogawa with the micro head having a backlash absorbing taught in Parone to reduce “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs compared to other backlash absorbing techniques (see Parone Col. 1 Lines 46-47), and to provide smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).

Claim 10 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090), and Wu (US 2018/0031091).
Regarding Claim 10, Ogawa further discloses the stage mechanism according to claim 9, wherein the second connection portion and the spindle create a screw and nut configuration (see Fig. 2) having a member with a through hole (see Fig. 2, showing a bearing coupled to the spindle) having a predetermined diameter and fixed to the movable stage (see Fig. 2, showing a predetermined diameter in the member for accepting the spindle, also the member is coupled to the movable stage through components 7, 8, and 10), but does not discloses which of the second connection portion and the spindle contains the fastener and which contains the fastener hole.
However, Wu which is also directed to mounting rotating spindles in a screw mechanism to a component through a bearings and fastener, teaches mounting a spindle (22) to a component (501, 502) through a bearing (51) using a fastener (52). Wherein the a screw hole provided in a tip portion of the spindle (see Fig. 3), a member (51) having a through hole (see Fig. 3) having a predetermined diameter and fixed to the component (501, 502), and a screw member (52) having a diameter smaller by a predetermined tolerance than the predetermined diameter and screwed into the screw hole through the through hole (see Fig. 3, showing that the screw member is smaller than the predetermined diameter of the member and it passes through the through-hole to screw into the spindle).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the screw hole in the spindle rather than providing the screw threads on the spindle for attaching a fastener would provide numerous benefits. Including, providing greater holding strength without increasing the axial length of the overall micro head, since the length of the screw and screw hole could be increased while still maintaining the same axial length of the screw head, and that a longer screw and screw hole would result in a greater holding force due to the increased area of contact between the screw and the spindle.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head of the stage mechanism suggested by the Combination with screw hole located in the spindle as taught in Wu to allow for an increase in a holding force between the fastener and the spindle, without increasing the overall length of the overall assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parone (US 3,698,090) in view of Nakatomi 1 (WO 2011/152109 A1), Nakatomi (JP 2015-000460-A) (“Nakatomi 2”), and Myer (US 4,787,148).
Regarding Claim 12, Parone discloses a micro head (referring to the embodiment of Fig. 4, which contains the same elements as the embodiment of Fig. 2, except with the replacement of backlash absorbing member 50, with backlash absorbing member 60 and metallic protective cover 62 and 64; see also Col. 2 Line 64 – Col. 3 Line 8) comprising: 
A spindle (14) having a male screw portion (see Fig. 2). 
A sleeve (26) incorporating the spindle (see Fig. 2, showing the sleeve acting as a housing for the spindle).
A thimble (16) where a part of the sleeve is inserted (see Fig. 2, showing a portion of the sleeve being located within the thimble), the thimble being rotatable about the sleeve as an axis of rotation and partially connected to one end of the spindle (see Fig. 2, showing that the sleeve and the thimble can rotate relative to one another about ax axis extending through the axial center of the spindle, and that the sleeve is connected to the thimble at least partially the backlash absorbing member 50 and the spindle, which is fixed to the thimble).
Wherein, a cylindrical backlash absorbing member (60) is provided, the cylindrical backlash absorbing member being fixed to the sleeve in a state where the spindle is inserted at a position in the sleeve facing the male screw portion of the spindle (see Fig. 4, showing that the backlash absorbing member is fixed to the sleeve through collar 54 and in a state when the spindle is inserted into the sleeve, the inner circumferential surface of the backlash absorbing member faces the teeth of the spindle), the backlash absorbing member being a resinous member (see Col. 4 Lines 1-2, disclosing the cylindrical backlash absorbing member being made of a plastic material; see also Col. 1 Lines 32-35, disclosing compressible materials include nylon, Teflon, and other plastics).
A collar (54) having a role as a shaft shake prevention member (see Fig. 4, showing that the collar is used to compress the backlash absorbing member which adjusts the position of the metallic protective cover which meshes with the spindle to remove any gap between the protective metal cover and the spindle, this would result in radial support of the spindle at least two points, to prevent the spindle from moving radially relative to the normal axis of rotation of the spindle and accordingly prevents the shaft from “shaking”) is provided in the sleeve and fixed to the sleeve (see Fig. 4, showing that the collar is located in the sleeve and is fixed to the sleeve through a threaded connection).
The collar is in contact with the backlash absorbing member (see Fig. 4).
A metallic protective cover (62 and 64) (see Col. 4 Lines 2-3, disclosing that elements 62 and 64 are metallic) is provided on a periphery of the backlash absorbing member (see Fig. 4, showing the metallic cover is located at the axial periphery of the backlash absorbing member).
The metallic protective cover covers both axial ends of the backlash absorbing member (see Fig. 4).
Parone does not disclose two or more backlash absorbing elements, and accordingly does not disclose the relative placement of the two or more backlash absorbing members relative to one another. 
However, Nakatomi 1 which is directed to solving the same problem of backlash in screw mechanisms, teaches providing the two or more units of the backlash absorbing member and a metallic protective cover (16c) with the backlash absorbing members are in a continuously disposed arrangement along the spindle (see Fig. 4b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head disclosed in Parone with two backlash absorbing members and a metallic protective cover as taught in Nakatomi 1 to improve movement of the spindle due to the backlash absorbing member providing a predetermined slipperiness that allows sliding and rolling or twisting without being hindered (see Nakatomi 1 [0033] of the translation) and to more effectively absorb head generated as the spindle rotates (see Nakatomi 1 [00333] of the translation).
The Combination does not suggest a space created between the two or more backlash absorbing members. However, Nakatomi 2 which is directed to solving the same problem of backlash in screw mechanisms teaches the two or more backlash absorbing members (16) are continuously disposed along the spindle (15b) to create a space portion (163) as a lubricant reservoir (see [0015] disclosing a lubricant reservoir) surrounded by the two or more backlash absorbing member (see Fig. 6), and the spindle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head suggested by the Combination with a lubricant reservoir located between the two backlash absorbing members and taught in Nakatomi 2 to improve accuracy at which the lead screw is fed,” and “so that the occurrence of yawing can be suppressed more effectively” (see Nakatomi 2 [0015] of the translation].
The Combination does not suggest specifically what type of lubricant is used, and therefore does not suggest grease. However, Myer which is similarly directed to micro heads (see Fig. 1) teaches that the threaded connection between the backlash absorbing member 42 and the spindle 12 should have grease applied (see Col. 6 Lines 5-8, teaching a “high viscosity lubricating grease known in the precision instrumentation arts” should be applied between elements 42 and 12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide as a lubricant in the micro head suggested by the Combination with a lubricating grease as taught in Myer to reduce friction between the backlash absorbing members and the spindle, allowing for more precise control using less force, which would also prevent premature wear of the micro head, which would otherwise reduce the useful life of the micro head and reduce the accuracy of it over time.

Claim 14 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090), Nakatomi 1 (WO 2011/152109 A1), Nakatomi 2 (JP 2015-000460-A), and Myer (US 4,787,148).
Regarding Claim 14, Ogawa discloses a stage mechanism (see [0001] of the translation, disclosing a rotating stage mechanism) comprising: 
A micro head (1b, 1c, 3, 5, 6a, 6b) (see Fig. 2).
A fixed stage (1). 
A movable stage (2) provided on the fixed stage (see Fig. 1).
A first connection portion (1a) connecting the sleeve of the micro head and the fixed stage (see Fig. 1).
A second connection portion (see Fig. 2, showing a portion of element 7 for mounting a pair of bearings that surround the end of the spindle 3) connecting the spindle of the micro head and the movable stage (see Fig. 2, showing that the spindle is connected to element 7 through the bearing connection; see also [0021] of the translation disclosing that the spindle is connected to element 7 by the spindle 3 for axial movement; see [0022] of the translation, disclosing that element 8 is attached to a lower surface of the movable stage; see [0024]-[0025] of the translation, disclosing that element 7 is coupled to element 8 by a plurality of rollers 10, and that movement of element 7 causes movement of element 8; accordingly, the second connection portion is considered to connect the spindle to the movable stage).
Ogawa further discloses that the micro head has the spindle (3), sleeve (1b) and thimble (5), but does not disclose a backlash absorbing member. However, the Combination, as set forth above, teaches all of the claim limitations of “the micro head according to claim 12”.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the stage mechanism with a micro head having a backlash absorbing member would provide numerous benefits. For example, reduction of “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs over other backlash absorbing member (see Parone Col. 1 Lines 46-47), and smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stage mechanism disclosed in Ogawa with the micro head having a backlash absorbing suggested by the Combination to reduce “backlash and/or radial play” (see Parone Col. 2 Lines 1-3), lower manufacturing costs compared to other backlash absorbing techniques (see Parone Col. 1 Lines 46-47), and to provide smoother operation due to reduced friction resulting in a long service life (see Parone Col 1 Lines 48-54).

Claim 15 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP H08-11068-A) in view of Parone (US 3,698,090), Nakatomi 1 (WO 2011/152109 A1), Nakatomi 2 (JP 2015-000460-A), Myer (US 4,787,148), and Wu (US 2018/0031091).
Regarding Claim 15, Ogawa further discloses the stage mechanism according to claim 14, wherein the second connection portion and the spindle create a screw and nut configuration (see Fig. 2) having a member with a through hole (see Fig. 2, showing a bearing coupled to the spindle) having a predetermined diameter and fixed to the movable stage (see Fig. 2, showing a predetermined diameter in the member for accepting the spindle, also the member is coupled to the movable stage through components 7, 8, and 10), but does not discloses which of the second connection portion and the spindle contains the fastener and which contains the fastener hole.
However, Wu which is also directed to mounting rotating spindles in a screw mechanism to a component through a bearings and fastener, teaches mounting a spindle (22) to a component (501, 502) through a bearing (51) using a fastener (52). Wherein the a screw hole provided in a tip portion of the spindle (see Fig. 3), a member (51) having a through hole (see Fig. 3) having a predetermined diameter and fixed to the component (501, 502), and a screw member (52) having a diameter smaller by a predetermined tolerance than the predetermined diameter and screwed into the screw hole through the through hole (see Fig. 3, showing that the screw member is smaller than the predetermined diameter of the member and it passes through the through-hole to screw into the spindle).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the screw hole in the spindle rather than providing the screw threads on the spindle for attaching a fastener would provide numerous benefits. Including, providing greater holding strength without increasing the axial length of the overall micro head, since the length of the screw and screw hole could be increased while still maintaining the same axial length of the screw head, and that a longer screw and screw hole would result in a greater holding force due to the increased area of contact between the screw and the spindle.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the micro head of the stage mechanism suggested by the Combination with screw hole located in the spindle as taught in Wu to allow for an increase in a holding force between the fastener and the spindle, without increasing the overall length of the overall assembly.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Page 10 Line 27 – Page 11 Line 1: Applicant argues that Parone would not function with a protective cover as taught in Nakatomi 1, and accordingly Nakatomi 1 and Parone teach away from one another. This is not persuasive. Upon further search and consideration, Parone discloses in an alternative embodiment shown in Fig. 4, and using all of the same elements of the embodiment of Fig. 2 with the exception of replacing the backlash absorbing member 50 with backlash absorbing member 60 and protective cover 62 and 64. The protective cover are in the form of two metal nuts (see Col. 4 Lines 2-3) with the resin backlash absorbing member located axially between the two nuts (see Fig. 4). This means that Parone is capable of functioning with two axial metal covers. Further, Nakatomi 1 teaches that that the metal protective cover 16c is bent to prevent the backlash absorbing member 16 from falling out (see [0031]). This means that the thin portion of the cover is readily capable of being deformed, and that if the threaded collar of Parone were to press either directly or indirectly against the axial tab formed by bending the cover, that it would be capable of pressing against the resinous member to compress it, and thus would still operate as intended, while providing increased wear resistance to the backlash absorbing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658